                                          Case 3:19-cv-00449-EMC Document 21 Filed 03/28/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRISTINA BALAN,                                  Case No.19-cv-00449-EMC
                                                         Plaintiff,
                                   8
                                                                                          JUDGMENT
                                                  v.
                                   9

                                  10     TESLA MOTORS INC.,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On March 28, 2019, the Court issued its Order Denying Plaintiff’s Petition to Modify and

                                  14   Partially Vacate the Arbitration Award (see Order, Docket No. 20). Pursuant to Federal Rule of

                                  15   Civil Procedure 58, the Court hereby ENTERS judgment. The Clerk of Court shall close the file

                                  16   in this matter.

                                  17

                                  18           IT IS SO ORDERED.

                                  19

                                  20   Dated: March 28, 2019

                                  21                                                  ______________________________________
                                                                                      EDWARD M. CHEN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
